Citation Nr: 0936294	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to July 1970, to 
include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for the 
above-referenced claims.  

A Travel Board hearing was scheduled at the RO in July 2009, 
to be held before a Veterans Law Judge, for which the Veteran 
failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(c) (2008).

Bilateral Hearing Loss

Here, the Veteran has essentially claimed that he has 
bilateral hearing loss that was incurred in or aggravated by 
his military service.  According to the Veteran, he 
experienced noise exposure due to firing various types of 
weaponry during his military training and from riding in 
helicopters during his service in the Republic of Vietnam.  A 
review of the medical evidence of record indicates that 
further development is needed in order to decide the 
Veteran's claim.


Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection can also be found for 
any disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. § 
3.303(d). 
 
Service connection requires that the evidence establish:  (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  The General Counsel concluded that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 7 Vet. App. 116, 
123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004). 

The Board notes that before Wagner and VAOPGCPREC 3-03, VA 
had the burden to rebut the presumption of soundness by clear 
and unmistakable evidence that the veteran's disability pre-
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

Here, the Veteran's service treatment records include a May 
18, 1967 entrance report of medical examination reflecting 
that he was diagnosed with bilateral high frequency hearing 
loss.  The audiological evaluation revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
50
50
LEFT
5
0
5
25
45

The service treatment records show that the Veteran underwent 
further audiological testing on May 19, 1967, the next day, 
at which time pure tone thresholds, in decibels, were as 
follows:  




HERTZ


500
1000
2000
4000
RIGHT
10
5
10
30
LEFT
5
5
5
30

The Veteran's hearing was evaluated again while on active 
duty in June 1968, at which time pure tone thresholds, in 
decibels, were as follows:  








HERTZ


500
1000
2000
4000
RIGHT
0
0
0
50
LEFT
0
0
5
45

The Board notes on that the July 1970 separation report of 
medical examination the Veteran was noted to have achieved 
pure tone thresholds of 0 decibels at all frequencies, 
bilaterally.  This service treatment record, however, is 
negative for any discussion as to the Veteran's previously 
documented in-service hearing thresholds and diagnosed 
bilateral hearing loss.   

Following his separation from service, the medical evidence 
of record reflects that the Veteran was again found to have 
hearing loss within the meaning of VA regulations by way of 
an October 1990 VA audiological examination.  On audiological 
testing, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
0
50
50
LEFT
5
0
50
50

He was noted to have high frequency sensorineural hearing 
loss.  No etiology was provided.

The Veteran underwent a private audiological examination in 
September 1997, at which time pure tone thresholds, in 
decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
20
55
60
LEFT
15
5
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.  The 
etiology of the Veteran's condition was not provided.

Associated with the claims file are records related to the 
Veteran's previous employment as a locomotive engineer, 
employment which he began in November 1973.  These records 
show that his hearing was evaluated for employment purposes.  
Specifically, a September 2000 audiological evaluation 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
65
50
55
LEFT
15
15
60
65
65

A May 2003 audiological evaluation revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
70
65
60
LEFT
20
20
60
70
70

In light of the foregoing, the Board finds that additional 
development is warranted in this case.  Specifically, the 
medical evidence is unclear as to whether the Veteran's 
bilateral hearing loss was aggravated during his period of 
active service, as his service treatment records reflect 
varying hearing threshold levels during his military service 
and there is no medical opinion as to the etiology of his 
current hearing loss.  In this regard, the Board notes that 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the 
Board finds that the Veteran should be afforded an 
appropriate VA examination to assess the nature and etiology 
of his current bilateral hearing loss to determine whether 
his condition was aggravated by or is otherwise related to 
his military service.       

Tinnitus

Given the subjective nature of tinnitus and the possibly 
similar etiologies of the Veteran's hearing conditions, the 
Board finds that his tinnitus claim is inextricably 
intertwined with the claim for service connection for 
bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered).  As such, the Veteran's tinnitus 
claim is remanded for further development and adjudication 
along with the claim for service connection for bilateral 
hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
currently diagnosed bilateral hearing loss 
and tinnitus disorders.  The Veteran's 
claims file, to include a copy of this 
Remand and all evidence regarding the 
Veteran's hearing following separation, 
should be made available to the examiner 
for review.  All necessary studies and 
tests must be conducted. 
 
The examiner is then requested to: 
 
(a) Assess any currently diagnosed hearing 
loss and tinnitus conditions; 
 
(b) Opine whether any currently diagnosed 
hearing loss or tinnitus increased in 
severity during military service (beyond 
the natural progression of the disease if 
applicable);


(c) Opine whether it is at least as likely 
as not (50 percent likelihood or greater) 
that any current hearing loss and tinnitus 
was caused or aggravated by the Veteran's 
military service.  

In rendering these opinions, the examiner 
is asked to discuss the Veteran's report 
of in-service noise exposure and the 
evidence of the Veteran's hearing levels 
following his separation.  The effect of 
post-service occupational noise exposure, 
including is employment history as a 
locomotive engineer, shall also be 
considered.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If the 
examiner is unable to provide an opinion 
without resort to mere speculation, he or 
she should so indicate and explain why an 
opinion can not be rendered.

2.  After undertaking the above tasks and 
any additional development deemed 
appropriate, the RO shall readjudicate the 
claims of service connection for bilateral 
hearing loss and tinnitus.  If the 
determination remains adverse to the 
Veteran, he and his representative shall 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




